DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“112” in [0030], line 17, should be “110”.
“a” in [0047], line 10, should be “as”.
“based on the” in [0053], line 4, is repeated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leimkuehler (U.S. 2019/0029165) in view of Casper (U.S. 2016/0134844).
Regarding claim 1, Leimkuehler discloses (Fig. 3) a seed planting implement comprising a ground-engaging tool (37, 38) configured to contact soil present within a field across which the seed-planting implement is being moved; an actuator (48) configured to adjust an operating parameter of the ground- engaging tool; and a controller (58) configured to control the operation of the seed-planting implement such that a primary crop is planted in a field as the seed-planting implement is being moved across the field.  Leimkuehler teaches ([0005], lines 7-11) that it is desirable to control ground-engaging implements based on residue levels, but does not specifically teach the claimed system for doing so.
Casper discloses (Fig. 4-5) a system (200) for controlling the operation of a tillage implement, the system comprising: a ground-engaging tool (46, 62) configured to contact soil present within a field across which the tillage implement is being moved; an actuator ([0072], lines 10-13) configured to adjust an operating parameter of the ground- engaging tool; and a controller ([0033]) configured to: control the operation of the tillage implement such that the field is worked in any of various ways as the tillage implement is being moved across the field; determine a density of a crop residue present within the field (210); determine an adjustment to be made to the operating parameter of the ground-engaging tool based on the determined density (222); and control the operation of the actuator to execute the adjustment of the operating parameter (224).  Casper also teaches ([0051], lines 6-10) that the RMRC (“residue monitoring and residue-based control”) system may be used in other operations such as planting.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the control system of Casper in the seed planter of Leimkuehler.  In such a combination, the ground-engaging tools of Casper meant for tillage operations would correspond to any of various planting tools.  Doing so would allow the planter of Leimkuehler to 
Regarding claim 2, Casper further teaches that the controller is further configured to: access a field map indicative of the density of the cover crop within the field; and determine the density of the cover crop present within the field based on the accessed field map as the seed-planting implement is moved across the field ([0028], lines 4-11).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.
Regarding claim 3, Casper further teaches that the field map comprises a field map generated based on data collected during a previous agricultural operation ([0028], lines 4-8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.
Regarding claim 4, Leimkuehler further discloses (Fig. 3) that the ground-engaging tool comprises at least one of gauge wheel (38) or a furrow-forming tool (37), and that coulters and other attachments require applied force for high-residue conditions ([0005], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above such that the operating parameter comprises a force being applied to the at least one of the gauge wheel or the furrow-forming tool for this reason.
Regarding claim 5, Leimkuehler further teaches the use of row-cleaning devices, and that row-cleaning devices require applied force for high-residue conditions ([0005], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a row-cleaning device in the combination above in order to clear debris from a row, and to configure the combination above such that the operating parameter comprises at least one of a force being applied to or a position of the row-cleaning device as suggested by Leimkuehler.
Regarding claim 6, Leimkuehler further teaches that furrow-closing tools may be utilized ([0003], lines 9-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include one in the combination above.  Leimkuehler also teaches that other attachments besides row cleaners and coulters require applied force for high-residue conditions ([0005], lines 7-11).
Casper teaches (Fig. 1) the use of furrow-closing tools (62), that these tools may be adjusted through the RMRC process, and that such adjustment of the furrow-closing tools may be useful with regard to residue management ([0041]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above such that the operating parameter comprises at least one of a force being applied to the furrow-closing tool as suggested by Leimkuehler and taught by Casper.
Regarding claim 7, Casper further teaches that the controller is further configured to initiate an adjustment to a ground speed at which the seed-planting implement is being moved across the field based on the determined density ([0072], lines 1-3).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.
Regarding claim 8, Casper further discloses (Fig. 4-5) a sensor (78) configured to capture data indicative of the density of the cover crop present within the field as the seed-planting implement is 
Regarding claim 9, Casper further teaches (Fig. 4B) that the sensor (“forward camera assembly” 78) has a field of view (80) directed in front of the seed-planting implement relative to a direction of travel of the seed- planting implement.  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.
Regarding claim 10, Casper further teaches that the controller is further configured to generate a field map based on the determined density ([0028], lines 4-8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.
Regarding claim 11, Casper further teaches (Fig. 4B) that the sensor (“camera assembly” 78) comprises a vision-based sensor.  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.

Regarding claim 12, Leimkuehler discloses (Fig. 3) a seed planting implement including a ground-engaging tool (37, 38), and an actuator (48) configured to adjust an operating parameter of the ground-engaging tool, and a computing device (58) configured to control the operation of the seed-planting implement such that a primary crop is planted in a field as the seed-planting implement is being moved 
Casper discloses (Fig. 4-5) a method (200) for controlling the operation of a tillage implement, the method comprising: controlling, with one or more computing devices ([0033]) the operation of the tillage implement such that the field is worked in any of various ways as the tillage implement is being moved across the field (220); determining, with one or more computing devices, a density of a crop residue present within the field (210); determining, with the one or more computing devices, an adjustment to be made to the operating parameter of the ground-engaging tool based on the determined density (222); and controlling, with the one or more computing devices, the operation of the actuator to execute the adjustment of the operating parameter (224).  Casper also teaches ([0051], lines 6-10) that the RMRC (“residue monitoring and residue-based control”) method may be used in other operations such as planting.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the method of Casper in the seed planter of Leimkuehler.  In such a combination, the ground-engaging tools of Casper meant for tillage operations would correspond to any of various planting tools.  Doing so would allow the planter of Leimkuehler to maintain proper tool engagement through varying residue conditions.  It is noted that cover crop is considered within the scope of crop residue.  Crop residue, whether living, dead, stubble, or mulch pieces, constitutes plant biomass present in and on the soil, and poses the same issues to ground-engaging tools of the art as specifically does cover crop.  Therefore, the combination of Leimkuehler and Casper makes obvious the claimed invention, or at the very least is the claimed invention used for a substantially similar problem.  It is further noted that the article or substance worked on by the invention is not given patentable weight.
Regarding claim 13, Casper further teaches accessing, with the one of more computing devices, a field map indicative of the density of the cover crop within the field, wherein determining the density of the cover crop comprises determining, with the one or more computing devices, the density of the cover crop present within the field based on the accessed field map ([0028], lines 4-11).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include this in the above combination.
Regarding claim 14, Casper further teaches that the field map comprises a field map generated based on data collected during a previous agricultural operation ([0028], lines 4-8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above in this way.
Regarding claim 15, Leimkuehler further discloses (Fig. 3) that the ground-engaging tool comprises at least one of gauge wheel (38) or a furrow-forming tool (37), and that coulters and other attachments require applied force for high-residue conditions ([0005], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above such that the operating parameter comprises a force being applied to the at least one of the gauge wheel or the furrow-forming tool for this reason.
Regarding claim 16, Leimkuehler further teaches the use of row-cleaning devices, and that row-cleaning devices require applied force for high-residue conditions ([0005], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a row-cleaning device in the combination above in order to clear debris from a row, and to configure the combination above such that the operating parameter comprises at least one of a force being applied to or a position of the row-cleaning device as suggested by Leimkuehler.
Regarding claim 17, Leimkuehler further teaches that furrow-closing tools may be utilized ([0003], lines 9-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include one in the combination above.  Leimkuehler also teaches that other attachments besides row cleaners and coulters require applied force for high-residue conditions ([0005], lines 7-11).
Casper teaches (Fig. 1) the use of furrow-closing tools (62), that these tools may be adjusted through the RMRC process, and that such adjustment of the furrow-closing tools may be useful with regard to residue management ([0041]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the combination above such that the operating parameter comprises at least one of a force being applied to the furrow-closing tool as suggested by Leimkuehler and taught by Casper.
Regarding claim 18, Casper further discloses initiating, with the one or more computing devices, an adjustment to a ground speed at which the seed-planting implement is being moved across the field based on the determined density ([0072], lines 1-3).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include this in the above combination.
Regarding claim 19, Casper further discloses receiving, with the one or more computing devices, captured sensor (78) data indicative of the density of the cover crop present within the field ([0078], lines 3-4), wherein determining the density of the cover crop comprises determining, with the one or more computing devices, the density of the cover crop present within a field based on the received sensor data ([0078], lines 5-6).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include this in the above combination.
Regarding claim 20, Casper further discloses generating, with the one or more computing devices, a field map based on the determined density ([0028], lines 4-8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include this in the above combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaujot (U.S. 2018/0242512) the challenges of “crop residue and/or cover crops” ([0002])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/I.A.N./Examiner, Art Unit 3671